Title: To Thomas Jefferson from James Madison, 21 August 1804
From: Madison, James
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Aug. 21. 84. i.e. 1804
                  
               
               I have duly recd. yours of the 18th. with the papers to which it refers. It was neither sealed, nor inclosed in the larger packet.
               The accounts from the Mediterranean, as you will find are on the whole favorable. The explanations of Lear, & the reinforcement under Baron, will probably overcome the repugnance of the Bey of Tunis to transact business with the Consul General, on account of his Consulship at Algiers. For I take it to be that circumstance and not any personal preference for Davis that made the difficulty. I am glad to find nothing repeated as to the present of a frigate, or the exaction of a tribute similar to that stipulated to Algiers.
               An exemplification of the ratifying Act of Tennessee had arrived at the Office of State. But unfortunately none has yet been forwarded by Georgia; unless it should be among your papers which is not probable. I have written to Govr Milledge reminding him of the Omission; and lest he should not be at or near Savanna, have sent a duplicate to be forwarded from Washington, where his residence may probably be ascertained.
               respectfully and truly yours
               
                  
                     James Madison
                  
               
            